Citation Nr: 0124404	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-18 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for spinal stenosis of the L3, L4, and L5, status-post 
decompression and lumbar laminectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1977 to August 
1979 and from February 1984 to July 1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA).  The VA Regional Office (RO) in 
Chicago, Illinois granted service connection and assigned a 
20 percent disability evaluation.  The veteran's file was 
subsequently transferred to the RO in Muskogee, Oklahoma (RO) 
which denied an evaluation in excess of 20 percent.  The 
appeal has continued from the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's back disability is not productive of severe 
intervertebral disc syndrome characterized by recurring 
attacks and with intermittent relief.

3.  The veteran's back disability has not been characterized 
as a vertebral fracture; the veteran's back is not ankylosed; 
the veteran does not have severe limitation of motion; and 
there is no evidence of a severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for spinal stenosis of L3, L4, and L5, status-post 
decompression and lumbar laminectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his back disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences pain 
daily.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran two VA examinations, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a December 1995 rating decision granted service 
connection for a low back disorder and assigned a 20 percent 
disability evaluation, effective July 1995.  The veteran 
filed a Notice of Disagreement as to the disability 
evaluation in March 1996, and the RO issued a Statement of 
the Case.  The veteran perfected his appeal in May 1996.  The 
veteran's claims file was subsequently transferred to the RO 
in Muskogee, Oklahoma, which continued the disability 
evaluation in an April 1999 rating decision and which issued 
a Supplemental Statement of the Case in May 1999.

VA medical records dated May 1997 through March 1998 have 
been associated with the veteran's claims file.  According to 
a May 1997 record, the veteran was given a back brace and 
TENS unit.  The veteran complained of increased pain due to 
hanging traction, daily back pain, and problems sleeping.  
The veteran was diagnosed with chronic back pain.  Another 
record, dated December 1997, indicated that the veteran 
reported that his back pain was worsening and radiated to 
both legs.  Examination showed that the veteran had a tender 
lumbosacral area.  A March 1998 record indicated that the 
veteran reported that he has back pain which "waxes and 
wanes", and radiates to the right leg.  The veteran also 
reported paresthesia of the right foot and leg.  Physical 
examination showed a tender low back with pain on flexion and 
extension.

At the July 1995 VA examination, the veteran reported that he 
had an L3-L4 diskectomy in 1990 and further surgery in 1994.  
The examiner noted that the second surgery involved 
decompression and lumbar laminectomy of L3 to S1.  He 
complained of pain in the right hip, "pins and needles" in 
his feet, and radicular pain from his low back.  The veteran 
stated that his pain occurs "off and on."  The examiner noted 
that a review of the medical record shows a note of 
paresthesia of the right leg and hip, anterior right tibia, 
and right foot.  Physical examination was negative for 
scoliosis or tenderness.  The veteran had flexion to 90 
degrees, extension to 46 degrees, rotation to 45 degrees 
bilaterally, and lateral bending to 38 degrees bilaterally.  
Straight leg raising was positive to 88 degrees.  Vibratory 
sense was normal, but sensation to pin prick was decreased in 
the lower extremities.  X-rays revealed a laminectomy defect 
of L4 and L5 and sacralization of the left L5.  The radiology 
report also indicated that the interspaces appeared normal.  
The veteran was diagnosed with spinal stenosis of L3, L4, and 
L5, as well as status-post decompression and lumbar 
laminectomy of L3 through S1 with residual radiculopathy.

According to the February 1999 VA examination report, the 
veteran again related that he had an L3-L4 laminectomy and 
decompression from L3 to S1 while in service.  The veteran 
complained that he has constant pain in his back, associated 
with some stiffness.  The veteran also complained that 
sitting is worse than standing.  The veteran related that he 
usually ices his back about three times a day, takes one to 
three Motrin tablets per day, and a muscle relaxant with 
severe pain and muscle spasm.  The veteran also related that 
his back seems to "slip out of place" several times per week, 
but that this can be relieved by icing his back, rest, and 
medication.  The veteran also stated that he uses a TENS unit 
to get some relief, but does not use a back brace on a 
regular basis.  In addition, the veteran stated that he 
misses school or work for about once a month, for a two to 
three day period.  The veteran reported that lifting about 30 
pounds or walking for more than 40 minutes will aggravate his 
back pain.  The veteran also indicated that he has fatigue or 
lack of endurance because he can walk a greater distance 
earlier in the day than he can at the end of the day.  
Physical examination revealed tenderness to percussion in the 
lumbar spine, particularly in the area of his well-healed 
surgical scar.  Range of motion was noted as flexion to 100 
degrees, extension to 30 degrees, rotation to 35 degrees 
bilaterally, and lateral bending to 45 degrees bilaterally.  
The examiner noted that the veteran reported pain and 
tingling radiating to the right leg at 70 degrees flexion, 
but could flex further to 100 degrees.  The examiner also 
noted that the veteran ambulated without difficulty.  
Neurological examination showed that the veteran had pain, 
but did not have a motor or sensory deficit.  Deep tendon 
reflexes were 2+ and symmetrical.  Babinski's test was 
negative.  The veteran was diagnosed with degenerative disk 
disease involving the lumbosacral spine, as well as lumbar 
radiculopathy and a "history of spinal stenosis with moderate 
functional loss primarily due to pain."

The veteran's back disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent disability evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  For the next 
higher 40 percent disability evaluation, there must be severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has severe intervertebral disc syndrome.  With the 
exception of the radiating low back pain that the veteran 
experiences, treatment records and VA examination reports 
show little evidence of recurring attacks with intermittent 
relief.  There is no medical evidence of scoliosis or 
weakness or muscle spasm in the lower back.  X-rays were 
negative for evidence of disk space narrowing.  And, while 
the veteran experiences tenderness in the lumbosacral area, 
it appears that the tenderness is related to his surgical 
scar.  In addition, deep tendon reflexes were normal and 
symmetric, and strength and sensation were intact.  The 
veteran's range of motion is no more than moderately limited.  
The veteran had flexion to 100 degrees, extension to 30 
degrees, rotation to 35 degrees bilaterally, and lateral 
bending to 45 degrees bilaterally.  Additionally, the veteran 
ambulates well and experiences relief from pain by icing his 
back, rest, and medication.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 20 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285, 
5289, 5292, and 5295.  With regard to the criteria for 
residuals of fractured vertebra without cord involvement 
under Diagnostic Code 5285, there is no evidence that the 
veteran has residuals of fractured vertebra.  Moreover, the 
veteran has normal mobility.  The findings do not warrant a 
60 percent disability evaluation under Diagnostic Code 5285 
for residuals of fractured vertebra without cord involvement. 

Furthermore, under Diagnostic Code 5289, a 40 percent 
disability evaluation is warranted for favorable ankylosis of 
the lumbar spine.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  The evidence establishes that the veteran 
has been diagnosed with spinal stenosis, status-post 
decompression and lumbar laminectomy and degenerative disk 
disease of the lumbosacral spine.  However, the veteran 
retained a significant range of motion and there is no 
evidence that the veteran has a fixed deformity of the lumbar 
spine.  As such, the Board does not believe an evaluation in 
excess of 20 percent under Diagnostic Code 5289 is warranted.

With regard to the criteria for a 40 percent disability 
evaluation for severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292, there is some evidence of 
record to suggest that the veteran has moderate limitation of 
motion.  The veteran's February 1999 VA examination showed 
that the veteran had flexion to 70 degrees, extension to 30 
degrees, rotation to 35 degrees bilaterally, and lateral 
bending to 45 degrees.  Nevertheless, these findings do not 
warrant a 40 percent disability evaluation under Diagnostic 
Code 5292 for severe limitation of motion of the spine.  

In addition, according to the criteria for severe lumbosacral 
strain, Diagnostic Code 5295, a 40 percent disability 
evaluation is warranted where there is listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  However, 
there is no objective evidence to show that the veteran has 
irregular joint space, a positive Goldthwaite's sign, marked 
limitation of motion, or abnormal mobility.  Thus, a 40 
percent disability evaluation under Diagnostic Code 5295 is 
not justified.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for a lumbar 
strain, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's back disability is 
symptomatic, and he reports experiencing radiating low back 
pain, fatigue.  Nonetheless, the Board finds that the 
veteran's current 20 percent disability evaluation 
contemplates any functional loss due to pain.  Therefore, 
there is no objective, clinical indication that his symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 20 
percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his lumbar strain, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
that the veteran has only missed work or school about once a 
month.  In addition, the veteran's back disability has not 
required any additional surgical intervention since the 
veteran was discharged from service.  As such, there is no 
evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for spinal stenosis of the L3, L4, and L5, 
status-post decompression and lumbar laminectomy, on either a 
schedular or an extra-schedular basis.



ORDER

An evaluation in excess of 20 percent for spinal stenosis of 
the L3, L4, and L5, status-post decompression and lumbar 
laminectomy is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

